
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.23



EMPLOYMENT AGREEMENT


    THIS EMPLOYMENT AGREEMENT (the "AGREEMENT") is made and entered into as of
the 19th day of March, 2001, by and between Christer S. T. Roman (the
"EXECUTIVE") and Anchor Gaming ("ANCHOR" or "EMPLOYER"), a Nevada corporation.


BACKGROUND


    A.  Employer has served as Sr. Vice President of Product and Business
Development of Powerhouse Technologies, Inc., a subsidiary of the Company,
pursuant to an Employment Agreement dated as of June 3, 1998. In that capacity,
Employee has gained knowledge of the business and affairs of the Company and its
policies, methods, personnel and plans for the future.

    B.  The parties desire to enter into a new employment relationship and to
supercede the foregoing Employment Agreement with this new Agreement.

    NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the parties agree as follows:

    1.  EMPLOYMENT. Subject to the terms and conditions set forth in this
Agreement, Employer will employ Executive, and Executive hereby accepts such
employment with Employer. This Agreement shall supercede all previous employment
agreements by and between the Company and the Executive.

    2.  DUTIES OF EXECUTIVE.

    (a) Executive will serve in the capacity of Chief Operating Officer of the
Systems Division of Anchor, and will be subject to supervision by the Chief
Executive Officer ("CEO"). In such capacity, Executive will have all necessary
powers to discharge his duties and responsibilities, which will include general
oversight of the affairs of the subsidiaries of Anchor which are generally
referred to as the "Systems Division" and which, at the time of this Agreement,
comprise of the following companies: Automated Wagering International, Inc.,
VLC, Inc. and United Tote Company. Executive shall consult as needed with
officers, managers, employees and other personnel of Anchor and shall have such
other duties as the CEO may reasonably assign, consistent with duties usually
assigned to employees who hold positions similar to that of Executive.

    (b) During the term of this Agreement and except as provided below,
Executive will perform to the best of his abilities all duties assigned to him
hereunder, will devote substantially all of his primary business time, attention
and effort to the affairs of Anchor and will use his reasonable best efforts to
promote the interests of Anchor. Notwithstanding the foregoing or anything else
in this Agreement, Executive may engage in reasonable charitable, civic or
community activities.

    (c) Executive has obtained and possesses, or will obtain and possess, and
will maintain throughout the Term of this Agreement, all licenses, approvals,
permits, and authorization (the "LICENSES") necessary to perform Executive's
duties hereunder, including without limitation, any licenses required by any
agency of any state or county having jurisdiction to regulate gaming, liquor or
the activities undertaken by Employer. Any costs, attorneys' fees,
investigations fees or other expenses incurred in connection with obtaining such
Licenses will be borne by Employer. Executive warrants that he is fully
eligible, under all standards and requirements, to obtain or possess such
licenses and that Executive will commit no acts during the term hereof that
would jeopardize or eliminate his ability to possess or maintain such Licenses.

    (d) Executive agrees to submit to drug testing in accordance with the
Company policy, and to execute a consent form attached as EXHIBIT A.

    3.  TERM. The term of this Agreement (the "TERM") will commence as of
March 19, 2001 (the "EFFECTIVE DATE"), and will continue for a period of 4 years
from the Effective Date, at which

--------------------------------------------------------------------------------

time this Agreement expires, unless earlier terminated by either party in
accordance with the terms and conditions in this Agreement (the date on which
Employee's employment with Employer terminates is referred to as (the
"SEPARATION DATE").

    4.  COMPENSATION.

    (a) SALARY. Commencing on the Effective Date and during the Term of this
Agreement, Employer will pay Executive a minimum base salary of Two Hundred
Twenty-Five Thousand Dollars ($225,000), which will be payable in accordance
with Employer's standard payroll practice, but in any event, not less frequently
than monthly. Such base salary will not include any other benefits made
available to Executive, or any contributions or payments made on his behalf
pursuant to any employee benefit plan or program of Employer, including health,
disability or life insurance plans or programs, 401(k) plans, cash bonus plans,
stock option plans, retirement plans, severance plans or any similar plans or
programs of any nature that may be offered at any time during the Term of this
Agreement.

    (b) BONUS COMPENSATION. In addition to the Salary set forth above, Employer
will pay Executive an annual bonus in an amount to be determined by, and subject
to the sole discretion of, the Board, up to a maximum of Two Hundred Twenty-Five
Thousand Dollars ($225,000), such bonus to be paid at a time and in a manner
consistent with payment of such bonuses to other of Employer's officers and/or
executives.

    (c) EMPLOYEE BENEFITS. During the term of this Agreement, Employer will
provide Executive with all benefits made available from time to time by Employer
to employees and/or officers generally and to employees who hold positions
similar to that of Executive (including benefits granted to other officers
and/or directors of Employer), as per company policy. Executive's benefits will
include, without limit, participation in any and all Employer-sponsored medical,
dental and/or vision plans or programs, which will include coverage for
Executive's immediate family; disability insurance; life insurance payable to
Executive's designated beneficiary; participation in any and all
Employer-sponsored retirement plans and/or 401(k) plans; and paid vacation.

    (d) EXPENSES. During the term of this Agreement, Executive shall be entitled
to reimbursement for all reasonable and necessary expenses incurred on behalf of
Employer, in accordance with the general policy of Employer.

    5.  STOCK OPTIONS. As additional consideration for the services provided by
Executive pursuant to this Agreement, and in addition to any previous grants,
Employer will grant to Executive options to purchase thirty-six thousand, eight
hundred (36,800) shares of Employer's Common Stock (the "OPTION GRANT") at an
exercise price of fifty dollars and sixty-two and one-half cents ($50.625), such
grant to be governed by the existing Anchor Gaming 1995 Stock Option Plan and
the 2000 Stock Incentive Plan. The terms and conditions of this Option Grant
will be set forth in a separate Stock Option Agreement, which is attached as
EXHIBIT B.

    6.  SEVERANCE.

    (a) In the event that Executive's employment is terminated by Employer for
Cause (as defined below), Executive will receive no severance of any kind.

    (b) In the event that Executive voluntarily terminates his employment with
Employer, he will receive no severance payment of any kind.

    (c) In the event that Employer chooses to terminate Executive's employment
for other than Cause, Executive will receive a severance payment equal to one
year's salary, as set forth in SECTION 4(a), together with an appropriately
prorated bonus, as provided in SECTION 4(b), less any and all applicable
withholding.

2

--------------------------------------------------------------------------------

    (d) "CAUSE" means that the Board reasonably finds that any one or more of
the following events has occurred: (i) performance by Participant of illegal or
fraudulent acts, criminal conduct, or willful misconduct relating to the
activities of the Company, including, without limit, violation by Participant of
any material gaming or similar regulatory laws or regulations, which violation
materially and adversely affects the ability of Participant to perform his
duties to the Company or may subject the Company to liability; (ii) conviction
of, or nolo contendere plea by Participant to, any criminal acts involving moral
turpitude having a material adverse effect upon the Company, including, without
limitation, upon its profitability, reputation, or goodwill; (iii) willful and
material disregard of any reasonable directive(s) from the Board that are not
inconsistent with the terms of any contract with the Company to which
Participant is party, PROVIDED that the Board will provide Participant with
written notice that such event has occurred ("NOTICE OF DISREGARD") and will
further allow Participant 30 days in which to cure such disregard, and PROVIDED
FURTHER that the Board will provide an opportunity for Participant to be heard
if there is no cure within 30 days of the Notice of Disregard; (iv) breach of
fiduciary duty, PROVIDED that the Board will provide Participant with written
notice that such event has occurred ("NOTICE OF BREACH OF FIDUCIARY DUTY") and
will further allow Participant 30 days in which to cure such breach of fiduciary
duty, and PROVIDED FURTHER that the Board will allow an opportunity for
Participant to be heard if there is no cure within 30 days of the Notice of
Breach of Fiduciary Duty; (v) material violation, not cured in a reasonable time
after notice from the Company, by Participant of any of the covenants and
agreements contained in any agreement with the Company to which Participant is
party; (vi) failure or inability of Participant to obtain or maintain required
gaming licenses or approvals.

    (e) "CHANGE OF CONTROL" means the occurrence of any of the following events,
as a result of one transaction or a series of transactions: (i) any "person" (as
that term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, (the "Exchange Act"), but excluding the Company, its
affiliates, and any qualified or non-qualified plan maintained by the Company or
its affiliates) becomes the "beneficial owner" (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Anchor Gaming representing more than 50% of the combined voting power of the
Anchor Gaming's then outstanding securities; (ii) individuals who constitute a
majority of the Board of Directors of the Company immediately prior to a
contested election for positions on the Board cease to constitute a majority as
a result of such contested election; (iii) Anchor Gaming is combined (by merger,
share exchange, consolidation, or otherwise) with another entity and as a result
of such combination, less than 50% of the outstanding securities of the
surviving or resulting entity are owned in the aggregate by the former
shareholders of Anchor Gaming; (iv) the Company sells, leases, or otherwise
transfers all or a majority of all of its properties, assets or income or
revenue generating capacity to another person or entity; (v) a dissolution or
liquidation of Anchor Gaming or; (vi) any other transaction or series of
transactions is consummated that results in a required disclosure under Item 1
of Form 8-K or successor form.

    (f)  TERMINATION FOLLOWING CHANGE OF CONTROL. In the event that Executive is
for any reason terminated or subjected to Constructive Termination (as defined
below), following a Change in Control, Executive will receive a severance
payment equal to one year's salary, as set forth in SECTION 4(a), together with
an appropriately prorated bonus, as provided in SECTION 4(b), less any and all
applicable withholding. A "CONSTRUCTIVE TERMINATION", for purposes of this
Agreement, is defined as: (i) a significant reduction in the duties or
responsibilities of Executive from those set forth in this Agreement; (ii) a
change in job title of Executive that reflects a reduction in duties,
responsibilities and/or stature; (iii) a change or reduction in Executive's
total remuneration (including salary, bonus, qualified retirement benefits,
welfare benefits, stock option benefits and any other employee benefits) from
that provided in this Agreement; (iv) a change in Executive's direct reporting
relationship such that Executive is no

3

--------------------------------------------------------------------------------

longer reporting directly to the CEO; or (v) a change by Employer in the
location of Executive's principal place of employment, which moves the principal
place of business more than 35 miles from the location specified in this
Agreement.

    7.  PAYMENTS UPON TERMINATION; TAX TREATMENT. In the event that the total
compensation paid to Executive as severance in the event of a Change in Control,
taking into account all cash severance payments, shares of stock, accelerated
vesting of stock options, and bonuses, if any (such payments referred to, for
purposes of this Section 8, as the "Severance Payment"), is found to constitute
"an excess parachute payment" within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the "CODE), then Employer will pay to
Executive, in addition to the compensation paid as Severance Payment, an
additional amount (the "ADDITIONAL AMOUNT") which, after reduction for income
taxes and excise taxes on the additional amount, is sufficient to provide for
the payment of any excise tax that may be due by Executive on the Severance
Payment.

    8.  CONFIDENTIAL INFORMATION.

    (a) DEFINITION OF "CONFIDENTIAL INFORMATION." As used herein, the term
"CONFIDENTIAL INFORMATION" means information of any kind, nature and description
disclosed to, discovered by or otherwise known by Employee as a direct or
indirect consequence of or through Executive's employment with Employer that is
not generally known within the industry or industries in which Employer is or
may become engaged, about Employer's business, merchandise, client base,
marketing procedures, processes and services, including but not limited to,
information relating to research, marketing, development, inventions, product
lines, design, purchasing, finances and financial affairs, accounting,
merchandising, selling, engineering, employees, trade secrets, business
practices, methods, acquisitions, potential acquisitions, customer lists,
customer contact lists, vendor lists, pricing agreements, merchandise resources,
supply resources, service resources, system designs, procedures manuals, the
prices it obtains or has obtained or at which it sells or has sold its services
or products, or the name of its personnel and reports.

    (b) NONDISCLOSURE. In order to perform his duties hereunder, Executive will
require access to trade secrets and proprietary information of Employer, and
Employer agrees to make such trade secrets and Confidential Information
available to Executive as necessary. Executive acknowledges that, in the course
of his employment with Employer pursuant to this Agreement, he will become
familiar with trade secrets and customer lists of, and other confidential
information concerning, Employer; that he will receive extraordinary and
specialized training in the operation of Employer's products and/or the nature
of Employer's services; that he will represent Employer and develop contacts and
relationships with other persons and entities, including but not limited to
customers, potential customers and employees of such entities; and that his
services will be of special, unique and extraordinary value to Employer.
Executive expressly covenants and agrees that he will not, during the term of
employment with Employer hereunder or at any time following the termination
thereof, without regard to the party terminating this Agreement or the reason
for termination, if any, directly or indirectly, reveal, divulge, disclose or
communicate to any Person ("Person" includes, but is not limited to, any
individual, corporation, institution, limited liability company, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, proprietorship or government or any agency or political
subdivision thereof), other than authorized officers, directors, and employees
of Employer, in any manner whatsoever, any Confidential Information of Employer
without the prior written consent of a duly authorized officer of Employer or
member of the Board.

    (c) RETURN OF CONFIDENTIAL INFORMATION AND OTHER PROPERTY. Upon termination
of Executive's employment with Employer, Executive will surrender to Employer
all Confidential Information including, without limitation, all samples,
articles of manufacture, lists,

4

--------------------------------------------------------------------------------

charts, schedules, reports, financial statements, books, and records, and all
copies thereof, of Employer and all other property belonging to Employer
whatsoever.

    9.  COVENANT NOT TO COMPETE:

    (a) CONSIDERATION FOR COVENANT. As consideration for his continued
employment with Employer and the grant of access by Employer to Confidential
Information, as provided in SECTION 8 of this Agreement, Executive will use this
information, training and good will solely for the benefit of Employer, and
further agrees to the Covenants set forth in this SECTION 9. Executive agrees
and acknowledges that the covenants set forth in this SECTION 9 are ancillary to
the agreements regarding Confidential Information contained in SECTION 8 of this
Agreement, and that these covenants set forth in this SECTION 9 are reasonably
necessary to protect Employer's interests in the Confidential Information to
which Executive is given access hereunder.

    (b) NON-COMPETITION. During the term of this Agreement and for a period of
one (1) year thereafter (the "NONCOMPETITION PERIOD"), Executive will not, in
the United States or in any foreign country in which Employer is then selling,
marketing, providing or soliciting to sell, market or provide its products or
services, directly or indirectly engage in, own or control an interest in
(except as to those investments held at the effective date of this agreement or
as a passive investor in publicly held companies, i.e., Executive and
Executive's relatives do not own of record, or beneficially, an aggregate of
more than two percent (2%) of any class of outstanding securities) or act as an
officer, director, or employee of, or consultant or adviser to, any firm,
corporation, institution or entity, directly or indirectly in competition with
or engaged in a business substantially similar to that of Employer, including
the development, manufacture, sale or marketing of products, services, devices,
instruments, methods or techniques (or any related services or activities)
similar to any products, services, devices, instruments, methods or techniques
which Employer is engaged in the development of, manufacture, selling, or
marketing, or has under consideration to do the same (whether or not such
products, devices, instruments, methods or techniques or the technology related
thereto were obtained from Executive), during the term of the Executive's
employment.

    (c) NON-SOLICITATION. Executive further agrees that during the
Noncompetition Period he will not: (i) in any manner, directly or indirectly,
terminate or abandon his or her employment for any purpose whatsoever, or:
(ii) in connection with any business to which SECTION 9(b) applies, call on,
solicit, promote, merchandise, provide products or services to, or otherwise do
business with any customer of Employer whom Executive has solicited or otherwise
dealt with during the one-year period prior to the Separation Date; provided
that, such products or services are in competition with, or similar to, products
or service offered by Employer.

    (d) CONSENT TO MODIFICATION. If, at any time, a court of competent
jurisdiction or an arbitrator holds that the restrictions stated in this SECTION
9 are overly broad under then-existing circumstances, the parties agree that the
maximum period, scope or geographical area reasonable under such circumstances
will be substituted for the stated period, scope or area, and that the court or
arbitrator will be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.

    10. ENFORCEMENT OF COVENANTS. Executive has carefully read and considered
the provisions of SECTIONS 8 and 9 of this Agreement, and Executive agrees that
the restrictions contained therein (including, but not limited to, the time
period and geographic restriction) are fair and reasonable and that these
provisions are reasonably required for protection of Employer's interests.
Executive further agrees that a violation by Executive of any of the covenants
contained in SECTIONS 8 and 9 hereof will cause damage to Employer that will be
significant, material and difficult or impossible to adequately measure, and
that in the event of such a breach, notwithstanding any language or provision in
SECTION 11, Employer will be entitled to seek and obtain injunctive relief.
Executive

5

--------------------------------------------------------------------------------

expressly acknowledges and agrees that the respective covenants and agreements
will be construed in such a manner as to be enforceable under applicable laws if
a more limited scope is determined by a court of competent jurisdiction to be
required.

    11. NEGOTIATION, MEDIATION AND ARBITRATION.

    (a) SUBJECT CLAIMS. The matters, claims, rights, and obligations subject to
these arbitration provisions include all rights, claims and obligations arising
out of or relating to this Agreement or to Executive's employment and/or its
termination, including, without limitation, any and all claims, rights or causes
of action which may ever arise or be asserted under any federal, state, local or
foreign statutory, regulatory or common law, and including, without limitation,
claims of discrimination on the basis of any protected status (including,
without limit, age, race, gender, religion and/or disability), wrongful
discharge or termination, breach of contract, tort (such as intentional
infliction of emotional distress, libel, slander, wrongful invasion of privacy
or personal injury), workers compensation or unemployment compensation. All of
the foregoing types of matters, claims, rights and obligations subject to these
arbitration provisions are herein called "SUBJECT CLAIMS." The parties agree and
acknowledge that an action by Employer to enforce any of the covenants set forth
in SECTIONS 8, 9 and/or 10 of this Agreement will not be a Subject Claim covered
by this SECTION 11.

    (b) NEGOTIATION. The parties will attempt in good faith to resolve promptly
any controversy regarding a Subject Claim by negotiations between or among the
parties. If any party reaches the conclusion that the controversy or dispute
cannot be resolved by unassisted negotiations, such party may notify the
American Arbitration Association ("AAA"), 140 West 51st Street, New York, New
York 10020 [telephone (212) 484-3266; fax (212) 307-4387], AAA will promptly
designate a mediator who is independent and impartial, and AAA's decision about
the identity of the mediator will be final and binding. The parties agree to
conduct at least eight (8) consecutive hours of mediated negotiations in Las
Vegas, Nevada, or other mutually convenient location to which the parties agree,
within thirty (30) days after the notice is sent.

    (c) INITIATION OF BINDING ARBITRATION. If any controversy or dispute
regarding a Subject Claim is not resolved by negotiation or mediation within
thirty (30) days after the first notice to AAA is sent, then, upon notice by any
party to the other affected parties and to AAA ("ARBITRATION NOTICE"), said
controversy or dispute will be submitted to a sole arbitrator who is independent
and impartial, selected by AAA, for binding arbitration in Las Vegas, Nevada, or
any other mutually convenient location to which the parties agree, in accordance
with AAA's Commercial Arbitration Rules. The arbitration will be governed by the
United States Arbitration Act, 9 U.S.C. Sections 1-16 (or by the same principles
enunciated by such Act in the event it may not be technically applicable).

    (d) SELECTION OF ARBITRATOR. Promptly after the Arbitration Notice is given,
AAA will select five possible arbitrators, to whom AAA will give the identities
of the parties and the general nature of the controversy. If any of those
arbitrators disqualifies himself or declines to serve, AAA will continue to
designate additional potential arbitrators until the parties have five to select
from. After the panel of five potential arbitrators has been completed, a two
page summary of the background of each of the potential arbitrators will be
given to each of the parties, and the parties will have a period of 10 days
after receiving the summaries in which to attempt to agree upon the arbitrator
to conduct the arbitration. If the parties are unable to agree upon an
arbitrator, then one of the parties will notify AAA and the other party, and AAA
will notify each party that it has five days from the AAA notice to strike two
names from the list and advise AAA of the two names stricken. After expiration
of the strike period, if all but one candidate has been stricken, the remaining
one will be the arbitrator, but, if two or more have not been stricken, AAA

6

--------------------------------------------------------------------------------

will select the arbitrator from one of those not stricken. The decision of AAA
with respect to the selection of the arbitrator will be final and binding in
such case.

    (e) ARBITRATION HEARING. Within 20 days after the selection of the
arbitrator, the parties and their counsel will appear before the arbitrator at a
place and time designated by the arbitrator for the purpose of each party making
a one hour or less presentation and summary of the case. Thereafter, the
arbitrator will set dates and times for additional hearings in accordance with
the Rules until the proceeding is concluded. The desire and goal of the parties
is, and the arbitrator will be advised that his goal should be, to conduct and
conclude the arbitration proceeding as expeditiously as possible. If any party
or his counsel fails to appear at any hearing, the arbitrator will be entitled
to reach a decision based on the evidence that has been presented to him by the
parties who did appear.

    (f)  NO LITIGATION, DAMAGES LIMITATION. The parties agree that they will
faithfully observe this Agreement and will abide by and perform any award
rendered by the arbitrator. The award or judgment of the arbitrator will be
final and binding on all parties, and judgment upon the award or judgment of the
arbitrator may be entered and enforced by any court having jurisdiction. Unless
and only to the extent mandatory arbitration is validly prohibited or limited by
applicable statute or regulation, no litigation or other proceeding may ever be
instituted at any time in any court or before any administrative agency or body
for the purpose of adjudicating, interpreting or enforcing any of the rights,
duties, liabilities or obligations of the parties hereto or any rights, duties,
liabilities or obligations relating to any Subject Claim, whether or not covered
by the express terms of this Agreement, or for the purpose of adjudicating a
breach or determination of the validity of this Agreement, or for the purpose of
appealing any decision of an arbitrator, except a proceeding instituted (i) for
the purpose of having the award or judgment of an arbitrator entered and
enforced or (ii) to seek an injunction or restraining order (but not damages in
connection therewith) in circumstances where such relief is available. Unless
and only to the extent a limitation of damages is validly prohibited or limited
by applicable statute or regulation, no punitive, exemplary or consequential
damages may ever be awarded by the arbitrator or anyone else, and each of the
parties hereby waives any and all rights to make, claim or recover any such
damages.

    (g) BANKRUPTCY. If any party becomes the subject of a bankruptcy,
receivership or other similar proceeding under the laws of the United States of
America, any state or commonwealth or any other nation or political subdivision
thereof, then, to the extent permitted or not prohibited by applicable law, any
factual or substantive legal issues arising in or during the pendency of any
such proceeding will be subject to all of the foregoing mandatory mediation and
arbitration provisions and will be resolved in accordance therewith. The
Agreements contained herein have been given for valuable consideration, are
coupled with an interest and are not intended to be executory contracts. The
fees and expenses of the arbitrator will be shared equitably (as determined by
the arbitrator) by all parties engaged in the dispute or controversy.

    12. DEATH OR DISABILITY. In the event that Executive dies or becomes unable,
by virtue of any physical or mental impairment, to perform the essential
functions of his position, with or without reasonable accommodation, for a
period of 90 consecutive days or more ("Disability"), Employer will pay to
Executive, or to his estate, heirs and/or assigns, as appropriate, all salary
owed to Executive by Employer pursuant to Section 4 of this Agreement; any bonus
owed to Executive as of the date of said death or Disability, pursuant to
Section 4 of this Agreement; and a severance payment equal to six times
Executive's monthly salary.

    13. NOTICE PROVISION. Any notice, demand or request required or permitted to
be given or made under this Agreement will be in writing and will be deemed
given or made when delivered in

7

--------------------------------------------------------------------------------

person, when sent by United States registered or certified mail, or postage
prepaid, or when telecopied to a party at its address or telecopy number
specified below:

If to Employer:

Anchor Gaming
815 Pilot Road, Suite G
Las Vegas, NV 89119
Telecopy number: (702) 896-6992

If to Executive:


Christer S. T. Roman
c/o Anchor Gaming
815 Pilot Road, Suite G
Las Vegas, NV 89119
Telecopy number: (702) 616-4259

The parties to this Agreement may change their addresses for notice by notifying
the other parties in the manner provided in this SECTION 13.

    14. HEADINGS NON-BINDING. All section titles and captions in this Agreement
are for convenience only, will not be deemed part of this Agreement, and in no
way will define, limit, extend or describe the scope or intent of any provisions
hereof.

    15. WORDS TO HAVE CONTEXTUAL MEANING. Whenever the context may require, any
pronoun used in this Agreement will include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
will include the plural and vice versa. Additionally, the words "and" and "or"
will be given their contextual meaning and not be interpreted as being solely
conjunctive or disjunctive, as the case may be.

    16. EXECUTION OF AGREEMENT. The parties will execute all documents, provide
all information and take or refrain from taking all actions as may be reasonably
necessary or appropriate to achieve the purposes of this Agreement.

    17. LIMITATION OF BENEFITS CLAUSE. None of the provisions of this Agreement
will be for the benefit of or enforceable by any creditors of the parties,
except as otherwise expressly provided herein.

    18. NON-WAIVER PROVISION. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof will constitute
waiver of any such breach or any other covenant, duty, agreement or condition.

    19. MULTIPLE ORIGINALS. This Agreement may be executed in counterparts, all
of which together will constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.

    20. CHOICE OF LAWS. THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW.

    21. SEVERABILITY AND REFORMATION. If any provision of this Agreement is
declared or found to be illegal, unenforceable, or void, in whole or in part,
then the parties will be relieved of all obligations arising under such
provision, but only to the extent that it is illegal, unenforceable or void, it
being the intent and agreement of the parties that this Agreement will be deemed
amended by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its

8

--------------------------------------------------------------------------------

intent or, if that is not possible, by substituting therefor another provision
that is legal and enforceable and achieves the same objectives.

    22. ENTIRE AGREEMENT. This Agreement, and the agreements in the forms of
exhibits attached hereto, constitute the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersede and
preempt any prior written or prior or contemporaneous oral understandings,
agreements or representations by or between the parties, written or oral, which
may have related in any manner to the subject matter hereof.

    23. WRITTEN AMENDMENTS PROVISION. No supplement, modification or amendment
of this agreement or waiver of any provision of this Agreement will be binding
unless executed in writing by all parties to this Agreement. No waiver of any of
the provisions of this Agreement will be deemed or will constitute a waiver of
any other provision of this Agreement (regardless of whether similar), nor will
any such waiver constitute a continuing wavier unless otherwise expressly
provided.

    24. WRITTEN CONSENT FOR ASSIGNMENT. No party may assign this Agreement or
any rights or benefits thereunder without the written consent of the other
parties to this Agreement.

    25. CHOICE OF FORUM. Any action arising and initiated pursuant to this
Agreement must proceed in a state or federal district court in Clark County,
Nevada. If such an action cannot proceed in a state or federal district court
due to jurisdictional limitations, then it will proceed in any state or county
court of competent jurisdiction in Clark County, Nevada.

    EXECUTED as of the date first above written.

    ANCHOR GAMING
 
 
By:
/s/ T. J. MATTHEWS   

--------------------------------------------------------------------------------


 
 
and
 
 
EXECUTIVE
 
 
By:
/s/ CHRISTER S. T. ROMAN   

--------------------------------------------------------------------------------

Christer S. T. Roman


9

--------------------------------------------------------------------------------


EXHIBIT A


     LOGO [g901284.jpg]


Consent & Release Form
Drug Testing
Pre-Employment, Reclassification/Promotion


    It is the policy of Anchor to prohibit the possession, drinking, selling,
exchanging or being under the influence of alcohol, intoxicants, or
non-prescribed or illegal drugs when reporting for duty, or on duty. It is also
the policy of Anchor to conduct pre-employment drug tests to determine an
applicant's suitability for employment and/or an employee's suitability for
reclassification/promotion for positions supervisory or above, as well, for
positions whose essential job duties involve security, safety, and/or money
handling.

    I,     

--------------------------------------------------------------------------------

(Print Name) , therefore voluntarily give my permission to Anchor and the
laboratory/clinic it has selected, to draw samples, and conduct tests required
for drug testing as a pre-requisite for employment as identified above. Further,
I give my consent for the results of this test to be released to Anchor for the
purpose of evaluating my condition for prospective or continued employment.

    I understand that if positive results to the test are caused by
medication(s) prescribed by an accredited physician for treatment of a current
condition, Anchor may verify the circumstances with the physician prior to any
offer of employment.

    I understand that if the prescribed medication that I am taking will
adversely affect my ability to perform the job that I am being considered for in
a safe and efficient manner, Anchor has the right to defer my application until
such time that I no longer require the medication or discontinue considering me
for employment of the position if the position must be filled immediately. I
understand that if a positive result of the test is caused by medications that
are not part of a currently prescribed medical treatment, I will not be hired.

    I understand that if I am currently employed by Anchor that in the absence
of an acceptable explanation, a positive result to a drug test will result in my
termination.

    I agree to hold Anchor, it's agents, directors, officers and employees
harmless from any and all liability in connection with this and/or any future
testing, and I hereby release and discharge Anchor from any and all claims,
potential claims, or actions resulting from or relating to such testing,
including the taking of samples, the testing process, procedures and analysis,
and the disclosure and utilization of tests results in considering my employment
or continue employment with Anchor.

Acknowledged,

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature of Applicant/Employee   Date


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

Signature of Anchor Witness   Date

--------------------------------------------------------------------------------


EXHIBIT B


ANCHOR GAMING
EXECUTIVE STOCK OPTION AGREEMENT

    THIS AGREEMENT, dated as of March 19, 2001, is by and between Anchor Gaming,
a Nevada corporation ("ANCHOR GAMING"), and Christer S. T. Roman (the
"PARTICIPANT").

RECITALS

    WHEREAS, Anchor Gaming has adopted the Anchor Gaming 1995 Stock Option Plan
and the Anchor Gaming 2000 Stock Incentive Plan (collectively the "PLAN") to
enable employees of Anchor Gaming and its majority-owned subsidiaries to acquire
shares of common stock, $.01 par value, of Anchor Gaming ("COMMON STOCK") in
accordance with the provisions of the 2000 Plan.

    The Board of Directors (the "BOARD") has selected Participant to participate
in the 1995 Plan and the 2000 Plan and has determined to grant Participant the
right and option to purchase shares of Common Stock in accordance with the terms
and conditions of this Agreement, provided that if any change is made in the
shares of Common Stock (including, but not limited to, changes by stock
dividend, stock split, merger or consolidation, but not including the issuance
of additional shares for consideration), the Board of Directors or the Committee
appointed to administer the Plan (the "COMMITTEE"), will make such adjustments
in the number and kind of shares (which may consist of shares of a surviving
corporation to a merger) that may thereafter be optioned and sold under the 1995
Plan or the 2000 Plan, as applicable, and the number and kind of securities or
other property (which may consist of shares of a surviving corporation to a
merger) and purchase price per share of shares subject to outstanding Stock
Option Agreements under the 1995 Plan and the 2000 Plan as the Board of
Directors or the Committee determines are equitable to preserve the respective
rights of the Participants under the 1995 Plan or the 2000 Plan, as applicable.

    NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
and other terms and conditions set forth in this Agreement, Anchor Gaming and
Participant agree as follows:

    1.  DEFINITIONS. As used in this Agreement, the following terms have the
meanings indicated:

    (a) "CAUSE" means that the Board reasonably finds that any one or more of
the following events has occurred: (i) performance by Participant of illegal or
fraudulent acts, criminal conduct, or willful misconduct relating to the
activities of the Company, including, without limit, violation by Participant of
any material gaming laws or regulations, which violation materially and
adversely affects the ability of Participant to perform his duties to the
Company or may subject the Company to liability; (ii) conviction of, or nolo
contendere plea by Participant to, any criminal acts involving moral turpitude
having a material adverse effect upon the Company, including, without
limitation, upon its profitability, reputation, or goodwill; (iii) willful and
material disregard of any reasonable directive(s) from the Board that are not
inconsistent with the terms of any contract with the Company to which
Participant is party, PROVIDED that the Board will provide Participant with
written notice that such event has occurred ("NOTICE OF DISREGARD") and will
further allow Participant 30 days in which to cure such disregard, and PROVIDED
FURTHER that the Board will provide an opportunity for Participant to be heard
if there is no cure within 30 days of the Notice of Disregard; (iv) breach of
fiduciary duty, PROVIDED that the Board will provide Participant with written
notice that such event has occurred ("NOTICE OF BREACH OF FIDUCIARY DUTY") and
will further allow Participant 30 days in which to cure such breach of fiduciary
duty, and PROVIDED FURTHER that the Board will allow an opportunity for
Participant to be heard if there is no cure within 30 days of the Notice of
Breach of Fiduciary Duty; (v) material violation, not cured in a reasonable time
after notice from the Company, by Participant of any of the covenants and
agreements contained in any agreement with the Company to which Participant is
party; (vi) failure or inability of Participant to obtain or maintain required
gaming licenses or approvals.

--------------------------------------------------------------------------------

    (b) "CHANGE OF CONTROL" means the occurrence of any of the following events,
as a result of one transaction or a series of transactions: (i) any "person" (as
that term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, (the "Exchange Act"), but excluding the Company, its
affiliates, and any qualified or non-qualified plan maintained by the Company or
its affiliates) becomes the "beneficial owner" (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Anchor Gaming representing more than 50% of the combined voting power of the
Anchor Gaming's then outstanding securities; (ii) individuals who constitute a
majority of the Board of Directors of the Company immediately prior to a
contested election for positions on the Board cease to constitute a majority as
a result of such contested election; (iii) Anchor Gaming is combined (by merger,
share exchange, consolidation, or otherwise) with another entity and as a result
of such combination, less than 50% of the outstanding securities of the
surviving or resulting entity are owned in the aggregate by the former
shareholders of Anchor Gaming; (iv) the Company sells, leases, or otherwise
transfers all or a majority of all of its properties, assets or income or
revenue generating capacity to another person or entity; (v) a dissolution or
liquidation of Anchor Gaming or; (vi) any other transaction or series of
transactions is consummated that results in a required disclosure under Item 1
of Form 8-K or successor form.

    (c) "COMPANY" means Anchor Gaming and its majority-owned subsidiaries.

    (d) "CONFIDENTIAL INFORMATION" means all written, machine-reproducible, oral
and visual data, information, and material, including, but not limited to,
business, financial, and technical information, records regarding sales, price
and cost information, marketing plans, customer names, customer lists, sales
techniques, manufacturing or distribution plans or procedures; and computer
programs, documents, and records (including those that Participant develops in
the scope of his or her employment) that (i) the Company or any of its customers
or suppliers treats as proprietary or confidential through markings or
otherwise, (ii) relates to the Company or any of its customers or suppliers or
any of their business activities, products, or services (including software
programs and techniques) and is competitively sensitive and not generally known
in the relevant trade or industry, or (iii) derives independent economic value
from not being generally known to, and is not readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use. Confidential Information does not include any information or material that
is approved by Anchor Gaming for unrestricted public disclosure.

    (e) "EXPIRATION DATE" means the date and time as of which the Option
expires, which is the earlier of (i) the close of business on the date one
(1) year after the entire Option has Vested or (ii) the date and time as of
which all rights to exercise the Option are terminated under SECTION 2(e).

    (f)  "MARKET VALUE" of a share of Purchased Stock on a given date means
(i) if the Purchased Stock is Publicly Traded, the closing sale price for
Purchased Stock, as determined in good faith by the Board of Directors, on such
date or, if no closing sale price is available for such date, on the most recent
prior date for which a closing sale price is available or, if no closing sale
price is available, the closing bid price, as so determined, on such date or, if
no closing bid price is available for such date, the closing bid price on the
most recent prior date for which a closing bid price is available, or (ii) if
the Purchased Stock is not Publicly Traded, its fair market value, as determined
in good faith by the Board of Directors, as of such date.

    (g) "NET INVESTMENT PROCEEDS," with respect to any share of Purchased Stock
sold or otherwise transferred by Participant or Participant's successor in
interest, means the greater of the value of the gross proceeds received for such
share or the Market Value of such share on the date of sale or transfer less, in
either case, (i) the exercise price of the Option for such share,

2

--------------------------------------------------------------------------------

(ii) any reasonable and customary commission actually paid for the sale or
transfer, and (iii) the verified amount of any income taxes paid or payable on
the sale or transfer.

    (h) "OPTION" means the right and option to purchase shares of Common Stock
evidenced by this Agreement.

    (i)  "PUBLICLY TRADED" means Common Stock has been listed on a registered
national securities exchange or approved for quotation in the Nasdaq-Registered
Trademark- National Market ("NASDAQ") or another national securities exchange of
automated quotation service.

    (j)  "PURCHASED STOCK" means any security or property purchased upon the
exercise of this Option, together with any successor security, property or cash
issued or distributed by Anchor Gaming or any successor entity, whether by way
of merger, consolidation, share exchange, reorganization, liquidation,
recapitalization, or otherwise.

    (k) "TRANSFER" or derivations thereof includes any sale, assignment, gift,
pledge, encumbrance, hypothecation, mortgage, exchange, or any other disposition
or any interest in this Agreement, the Option, or securities issued on exercise
of this Option."

    (l)  "VEST" or derivations thereof with respect to any Option issued under
this Agreement, means receiving the right to exercise the Option.

    (m) "VESTING PERIOD" means the period of time commencing on the date of this
Agreement and ending on the date on which the entire Option has vested.

    2.  GRANT OF OPTION; PURCHASE OF STOCK.

    (a) Subject to the terms, conditions, and restrictions set forth in the 1995
Plan and the 2000 Plan, as applicable, and in this Agreement, Anchor Gaming
hereby grants to Participant, and Participant hereby accepts from Anchor Gaming,
the Option to purchase from Anchor Gaming the number of shares of Common Stock
specified in ATTACHMENT A to this Agreement, at the exercise price so specified,
which option will vest in Participant in accordance with the Vesting Schedule
set forth on ATTACHMENT A to this Agreement. The Option will continue to vest
only for as long as Participant is an employee of Company, unless the Board or
the Committee, in its sole discretion, agrees in writing otherwise. Participant
will have the right to exercise the Option and purchase Common Stock after the
Option vests as provided in SECTION 2(d).

    (b) The exercise price of shares as to which the Option is exercised must be
paid to Anchor Gaming at the time of the exercise either in cash or in such
other consideration as the Board or the Committee may approve consistent with
the 1995 Plan or the 2000 Plan, as applicable, or a combination of cash and such
other consideration having a total fair market value, as determined by the Board
or the Committee, equal to the purchase price.

    (c) The Option is only exercisable as to vested Options. If Participant is
subject to termination for Cause or voluntary termination, Participant may only
exercise only those vested Options held by Participant at the time of
termination.

    (d) Notwithstanding the other provisions of this Agreement or ATTACHMENT A,
if Participant is terminated from employment with the Company without Cause,
Options not yet vested under ATTACHMENT A will vest immediately.

    (e) Once vested, (i) if the Participant ceases to be an employee of the
Company for any reason whatsoever, voluntary or involuntary, other than death,
the Option may be exercised only until 5:00 p.m. Las Vegas time on the business
day immediately preceding the first anniversary of such cessation the date of
cessation of employment and in any case no later than because of death of the
Participant, the Option may be exercised by the Participant's estate only for
two years after the Participant's death and in any case no later than the
Expiration Date.

3

--------------------------------------------------------------------------------

    (f)  Notwithstanding any other provision of this Agreement, in the event of
Change of Control, Options not yet vested under ATTACHMENT A will vest
immediately.

    (g) In the event that the total compensation paid to Participant as
severance in the event of a Change of Control, taking into account all cash
severance payments, shares of stock, accelerated vesting of stock options, and
bonuses, if any (such payments being the "SEVERANCE PAYMENT"), is found to
constitute "an excess parachute payment" within the meaning of then Anchor
Gaming will pay to Participant, in addition to the compensation paid as the
Severance Payment, an additional amount (the "additional amount") which, after
reduction for income taxes and excise taxes on the additional amount, is
sufficient to provide for the payment of any excise tax that may be due by
Participant on the Severance Payment.

    3.  RESTRICTIONS ON TRANSFER. The Option may not be sold or otherwise
transferred and is exercisable only by Participant during Participant's lifetime
unless the transfer is by will or the laws of descent and distribution upon
Participant's death. Anchor Gaming is not obligated to recognize any purported
sale or other transfer of the Option or any Purchased Stock in violation of this
Section 3 and, unless it elects to do otherwise, may treat any such purported
sale or transfer as null, void, and of no effect.

    4.  RIGHTS TO BUY BACK PURCHASED STOCK AND TO REQUIRE PAYBACK OF CERTAIN
PROFITS.

    (a) If Participant has engaged in any conduct prohibited by SECTION 5,
Anchor Gaming will have the right as its sole remedy under this Agreement (and
not in limitation of Anchor Gaming's rights under any other agreement)
exerciseable until the expiration of 395 days after termination of employment
(i) to cancel any unexercised Option, whether or not vested, and to buy back
from Participant any shares of Purchased Stock then owned by Participant, at a
purchase price equal to the price per share paid by Participant for the shares,
and (ii) to require Participant to pay back to Anchor Gaming in cash the Net
Investment Proceeds with respect to any shares of Purchased Stock sold or
otherwise transferred by Participant.

    (b) Whenever Anchor Gaming has a right to buy back shares of Purchased Stock
or to require Participant to pay back to Anchor Gaming Participant's Net
Investment Proceeds with respect to any shares of Purchased Stock under this
SECTION 4, Anchor Gaming may exercise its right by notifying Participant or the
subsequent holder of Anchor Gaming's election to exercise its right within the
designated exercise period. In the case of a buyback under SECTION 4(a), the
giving of such notice will give rise to an obligation on the part of Participant
or the subsequent holder to tender to Anchor Gaming, within 10 days, any
previously issued certificate representing shares of Purchased Stock to be
bought back, duly endorsed in blank or having a duly executed stock power
attached in proper form for transfer free and clear of any claim by any other
person or entity. If any such certificate is not tendered within 10 days, Anchor
Gaming may cancel any outstanding certificate representing shares to be bought
back. Anchor Gaming is required to tender the purchase price for shares to be
bought back under this SECTION 4 within 20 days of giving notice of its election
to exercise its right to buy back shares. If the person from whom the shares are
to be bought back has not complied with an obligation to return a certificate
representing shares to be bought back, however, Anchor Gaming is not required to
tender the purchase price until 20 days after the certificate is duly returned
or 20 days after it cancels the certificate, whichever occurs first.

    (c) The provisions of this SECTION 4 will expire on the occurrence of a
Change of Control.

    5.  COMPETITION AND NON-DISCLOSURE. Participant acknowledges that: (i) in
the course and as a result of employment with the Company, Participant will
obtain special training and knowledge and will come in contact with the
Company's current and potential customers, which

4

--------------------------------------------------------------------------------

training, knowledge, and contacts would provide invaluable benefits to
competitors of the Company; (ii) the Company is continuously developing or
receiving Confidential Information, and that during Participant's employment he
or she will receive Confidential Information from the Company, its customers and
suppliers and special training related to the Company's business methodologies;
and (iii) Participant's employment by Company creates a relationship of trust
that extends to all Confidential Information that becomes known to Participant.
Accordingly, and as a material inducement to Anchor Gaming to grant this Option
to Participant and other good and valuable consideration, Participant agrees
that Anchor Gaming will be entitled, as its sole remedy under this Agreement, to
terminate all rights to exercise the Option and to exercise the rights specified
in SECTION 4 if Participant does any of the following without the prior written
consent of the Company:

    (a) while employed by the Company or within one year thereafter:

    (i)  directly or indirectly engages in, owns or controls an interest in
(except as to those investments held at the effective date of this agreement or
as a passive investor in publicly held companies, i.e., Participant and
Participant's spouse or lineal descendants do not own of record, or
beneficially, an aggregate of more than two percent (2%) of any class of
outstanding securities) or acts as an officer, director, or employee of, or
consultant or adviser to, any firm, corporation, institution or entity, directly
or indirectly in competition with or engaged in a business substantially similar
to that of the Company in the United States or in any foreign country in which
the Company during the term of the Participant's employment sold, marketed,
provided or solicited to sell, market or provide products or services, including
the development, manufacture, sale or marketing of products, services, devices,
instruments, methods or techniques (or any related services or activities)
similar to any products, services, devices, instruments, methods or techniques
that the Company was engaged in the development of, manufacturing, selling, or
marketing, or had under consideration to do the same (whether or not such
products, devices, instruments, methods or techniques or the technology related
thereto were obtained from Participant), during the term of the Participant's
employment with the Company;

    (ii) solicits or performs services in any manner that the Board of Directors
reasonably and in good faith determines, after request by the Participant, is
detrimental to the business or financial condition of the Company, as an
employee, independent contractor, or otherwise, for any person or entity
(including any affiliates or subsidiaries of that person or entity) that is or
was a customer or prospect of the Company during the six months before
Participant's employment with the Company ended if Participant solicited
business from or performed services for that customer or prospect while employed
by the Company; or

    (iii) recruits, hires, or assist, directly or indirectly, anyone to recruit
or hire anyone who was an employee of the Company, within the six months before
Participant's employment with the Company ended; or

    (b) discloses or uses any Confidential Information, except in connection
with the good faith performance of Participant's duties as an employee; or fails
to take reasonable precautions against the unauthorized disclosure or use of
Confidential Information; fails, upon Anchor Gaming' request, to execute and
comply with a third party's agreement to protect its confidential and
proprietary information; solicits or induces the unauthorized disclosure or use
of Confidential Information; or fails to return on Anchor Gaming's request any
and all Confidential Information in the Participant's care, custody, or control.

    The existence of any claim or cause of action of Participant against the
Company, whether predicated on this Agreement or otherwise, will not constitute
a defense of the Company's enforcement of the covenants set forth in this
SECTION 5. The Participant hereby submits to the jurisdiction of the courts of
the State of Nevada and federal courts therein for the purposes of any actions
or proceedings

5

--------------------------------------------------------------------------------

instituted by the Company to obtain such injunctive relief. Participant further
acknowledges and agrees that the obligations contained in SECTION 5 of this
Agreement are fair, do not unreasonably restrict Participant's further
employment and business opportunities, and are commensurate with the
compensation arrangements set out in this Agreement. The covenants contained in
SECTION 5 will each be construed as an Agreement independent of any other
provision of this Agreement. Both parties intend to make the covenants of
SECTION 5 binding only to the extent that it may be lawfully done under existing
applicable laws.

    If any court of competent jurisdiction finds any provision of this SECTION 5
to be unreasonable as to substantive scope, duration or geographic scope, then
the Participant expressly agrees that, at Anchor's sole discretion, and in
addition to any other remedies at law or equity that may be available to Anchor
Gaming: (i) such provision will be considered to be amended to provide the
broadest scope of protection to the Company that such court would find
reasonable and enforceable or (ii) Anchor Gaming may require that this Agreement
be rescinded.

    This SECTION 5 of this Agreement will survive either termination of the
employment relationship or termination of this Agreement for the full period set
forth in this SECTION 5.

    6.  COMPLIANCE WITH SECURITIES LAWS. Participant agrees that neither
Participant nor any successor in interest of Participant will sell or otherwise
transfer the Option or any shares of Purchased Stock in any way that might
result in a violation of any federal or state securities laws or regulations.
Participant acknowledges and agrees that Anchor Gaming may require Participant
or any subsequent holder of the Option or of any shares of Purchased Stock to
provide Anchor Gaming, prior to any sale or other transfer, with such other
representations, commitments, and opinions regarding compliance with applicable
securities laws and regulations as Anchor Gaming may deem necessary or
advisable. Anchor Gaming agrees to use its best efforts to cause a registration
statement covering resales of the Purchased Shares to be filed with the
Securities and Exchange Commission and to be effective, and to list the
Purchased Shares on Nasdaq and any other securities exchange on which the common
stock of Anchor Gaming is listed for trading.

    7.  STOCK CERTIFICATES; RIGHTS AS SHAREHOLDER. All certificates representing
shares of Purchased Stock will bear such legends as the Board determines are
necessary or appropriate. Whether or not certificates representing shares of
Purchased Stock have been issued or delivered, Participant will have all the
rights of a shareholder of Purchased Stock, including voting, dividend and
distribution rights, with respect to shares of Purchased Stock owned by
Participant. Participant will not have any rights as a shareholder with respect
to any shares of Common Stock subject to the Option before the date of issuance
to Participant of shares upon exercise of the Option.

    8.  INCOME TAX WITHHOLDING. Participant will, upon request by the Company,
reimburse the Company for, or the Company may withhold from sums or property
otherwise due or payable to Participant, any amounts the Company is required to
remit to applicable taxing authorities as income tax withholding with respect to
the Option or any Purchased Stock. If shares of Purchased Stock are withheld for
such purpose, they will be withheld at Market Value. If Participant fails to
reimburse the Company for any such amount when requested, the Company has the
right to recover that amount by selling or canceling sufficient shares of any
Purchased Stock held by Participant.

    9.  COMPLIANCE WITH PLANS. Participant acknowledges receipt of a copy of the
2000 Plan and the 1995 Plan and further acknowledges that this Agreement is
entered into, and the Option is granted, pursuant to the applicable Plan. If the
provisions of such Plans are inconsistent with the provisions of this Agreement,
the provisions of such Plans supersede the provisions of this Agreement.

    10. NOTICES. Any notice to Anchor Gaming or the Company that is required or
permitted by this Agreement will be addressed to the attention of the Secretary
of Anchor Gaming at its principal office. Any notice to Participant that is
required or permitted by this Agreement will be addressed to

6

--------------------------------------------------------------------------------

Participant at the most recent address for Participant reflected in the
appropriate records of the Company. Either party may at any time change its
address for notification purposes by giving the other written notice of the new
address and the date upon which it will become effective. Whenever this
Agreement requires or permits any notice from one party to another, the notice
must be in writing to be effective and, if mailed, will be deemed to have been
given on the third business day after the same is enclosed in an envelope,
addressed to the party to be notified at the appropriate address, properly
stamped, sealed, and deposited in the United States mail, and, if mailed to the
Company, by certified mail, return receipt requested.

    11. REMEDIES. Anchor Gaming is entitled, in addition to any other remedies
it may have at law or in equity, to temporary and permanent injunctive and other
equitable relief to enforce the provisions of this Agreement. Any action to
enforce the provisions of, or relating to, this Agreement may be brought in the
state or federal courts having jurisdiction in the State of Nevada. By signing
this Agreement, Participant consents to the personal jurisdiction of such courts
in any such action.

    12. ASSIGNMENT. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, personal representatives,
successors, and assigns. However, Participant does not have the power or right
to assign this Agreement without the prior written consent of Anchor Gaming.

    13. ATTORNEYS' FEES. If any legal proceeding is brought to enforce or
interpret the terms of this Agreement, the prevailing party will be entitled to
reasonable attorneys' fees, costs, and necessary disbursements in addition to
any other relief to which that party may be entitled.

    14. SEVERABILITY. If any provision of this Agreement is held invalid or
unenforceable for any reason, the validity and enforceability of all other
provisions of this Agreement will not be affected.

    15. HEADINGS. The section headings used herein are for reference and
convenience only and do not affect the interpretation of this Agreement.

    16. GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEVADA, WITHOUT REGARD TO THE CHOICE OF
LAW RULES IN SUCH LAW OR ANY OTHER PRINCIPLE THAT COULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.

    17. ENTIRE AGREEMENT. This Agreement, together with the 1995 Plan and the
2000 Plan, as applicable, and any procedure adopted by the Board or the
Committee under the Plan, constitutes the entire agreement between the parties
with respect to its subject matter and may be waived or modified only in
writing.

7

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, and intending to be legally bound hereby, Participant
and a duly-authorized representative of Anchor Gaming have executed this
Agreement as of the date first above written.

PARTICIPANT   ANCHOR GAMING
/s/ Christer S. T. Roman
 
By:
 
/s/ T. J. Matthews

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Christer S. T. Roman       T. J. Matthews
Title: President and CEO

CONSENT OF SPOUSE

    As the spouse of Participant, I consent to be bound by this Stock Option
Agreement and agree that this consent will be binding on my interest under this
Agreement and on my heirs, legatees, and assigns.

    /s/ Eva Roman

--------------------------------------------------------------------------------

Signature
 
 
Eva Roman

--------------------------------------------------------------------------------

Printed Name

8

--------------------------------------------------------------------------------

EXECUTIVE STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------

1.   Exercise Price:   $50.625 per Share.
2.
 
Number of Options granted:
 
36,800
3.
 
Expiration Date:
 
As defined in SECTION 1(d) of this Agreement.
4.
 
Vesting Schedule:
 
 
 
 
Options shall vest at the rate of 2,300 options per calendar quarter, beginning
on March 31, 2001 and continuing at the rate of 2,300 options on each subsequent
December31, March 31, June 30 and September 30 until December 31, 2004, when all
36,800 options herein granted have vested.

9

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.23



EMPLOYMENT AGREEMENT
BACKGROUND

EXHIBIT A



Consent & Release Form Drug Testing Pre-Employment, Reclassification/Promotion

EXHIBIT B

